     Case 2:19-cv-00124-KJM-CKD Document 30 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK LEE DEARWESTER,                               No. 2:19-cv-0124 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    UNITED STATES OF AMERICA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 18, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:19-cv-00124-KJM-CKD Document 30 Filed 02/24/21 Page 2 of 2


 1   . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed December 18, 2020, are adopted in full;
 5          2. Defendants motion to revoke plaintiff’s in forma pauperis status (ECF No. 21) is
 6   granted;
 7          3. Plaintiff’s in forma pauperis status is revoked;
 8          4. Plaintiff is granted 14 days within which to pay the $402 filing fee for this action; and
 9          5. This matter is referred back to the assigned magistrate judge for all further pretrial
10   proceedings.
11   DATED: February 23, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
